DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 2 – 15 are pending.  Claim 1 was cancelled.  Claims 2 – 15 are new.
	
Drawings
The drawings are objected to because Fig. 4A show reference number 420 in two different locations. The first location is associated with the Well Cap, but the second location appears to be associated with "second sound pulse 452".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Specification
The disclosure is objected to because of the following informalities: Eq.5, on page 14, appears to be incorrect. In the denominator of the equation, the square root of "a" squared is just "a". For the purpose of the instant examination, the Examiner interprets the denominator as the square root of the sum of "a" squared and "b" squared.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities: the claim begins “The method of claim 2 and further including”.  This should read “The method of claim 2, further including”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: line 1 of the claim includes “for each for each TOF cluster”, which should be “for each TOF cluster”, and line 4 of the claim includes “for each TOF”, which should be “for each TOF cluster”. Appropriate correction is required.
Claims 5, 6, and 9 – 13 are objected to because of the following informalities: the claims each lack a comma before the “wherein” that introduces further claim .  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the claim begins “The method of claim 7 and further including”.  This should read “The method of claim 7, further comprising”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 includes the element/step “a confidence measure for each TOF cluster of each frequency set”, which appears to create a plurality of confidence measurements, as seen in the usage of claim 3 of “the plurality of confidence measures”.  However, claim 4 includes “a plurality of confidence measures”, which makes the element “confidence measure” ambiguous within this claim and the dependent claims.   For example, does “each of the confidence measures” in claim 4 apply to the plurality of confidence measures for a given “TOF cluster”, or for all confidence measures created by claim 2?  For the purpose of the 
Claims 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 includes the element/step “a plurality of chirp pulses having multiple frequencies” and claim 9 includes the element/step “a plurality of chirp pulses having multiple frequencies”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “chirp” in claims 6 – 10 is used by the claims to mean “short duration sound pulses (chirps) of specific pre-selected frequencies”, as described on page 6 of the specification, while the accepted meaning is “a signal in which the frequency increases (up-chirp) or decreases (down-chirp) with time”. The term is indefinite because the specification does not clearly redefine the term.  The illustration in Fig 5 appears to be related to a “tapered sine wave”, but the signal is clearly asymmetric around the y axis.  Therefore, for the purpose of the instant examination, the Examiner interprets the term “chirp” as a time-limited single frequency sine wave.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim includes the element/step “evaluating the composite confidence measure based on the confidence measure for the continuous wave return reading”.  A review of the specification finds no mention of how one confidence measure is used to evaluate a second confidence measure; the term “evaluate” does not appear in the instant specification.  .  For the purpose of the instant examination, the Examiner interprets this as “calculate the composite confidence measure based on the confidence measure for the continuous wave return reading”.
Claims 9 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 includes the element/.step “determining, by the processing system, a confidence measure for each 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim appears to redefine independent claim 2 as “The method of claim 2 for operating the processing system to determine a second property of the well”.  It is unclear if the claim is determining a second property at the same time as the determination of a first property, or if the claim is substituting the second property in lieu of the first property determined by claim 1.  For the purpose of the instant examination, the Examiner interprets this claim as determining a second property at the same time as a first property.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:

	 receiving, by the processing system, acoustic reflection information, wherein the acoustic reflection information is representative of echos received from the well in response to a plurality of acoustic pulses applied to the well, and wherein the plurality of acoustic pulses include multiple frequencies; 
	identifying, by the processing system from the acoustic reflection information, for each of the multiple frequencies, a frequency set of one or more return readings, wherein each return reading includes information representative of a time of flight (TOF) and attenuation with respect to an associated acoustic pulse applied to the well; 
	identifying, by the processing system from the frequency sets of return readings, TOF clusters of the return readings, wherein the return readings of the TOF clusters may be characteristic of the first property of the well; and
	determining, by the processing system, a confidence measure for each TOF cluster of each frequency set, wherein the confidence measure is a measure of whether the return readings of the TOF cluster are characteristic of the first property of the well.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
identifying … a frequency set of one or more return readings”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “identifying” in the context of this claim encompasses the application of fast Fourier transform (FFT), as described on page 8 of the specification.
The limitation of “identifying … TOF clusters of the return readings”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations. The mathematical calculation is described on page 14 of the specification as “Clusters may be identified using methods such ask-means, k nearest neighbor, or other methods known to those skilled in the art”, which the Examiner notes comprises a list of known mathematical equations.
The limitation of “determining … a confidence measure for each TOF cluster of each frequency set”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations. The mathematical calculation is described on page 14 of the specification as “Clusters may be identified using methods such ask-means, k nearest neighbor, or other methods known to those skilled in the art”, which the Examiner notes comprises a list of known mathematical equations.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a processing system.  The processing system is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   The claim recites receiving data “in 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the identifying and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The reception of data by an implicit, generically recited receiver, and a field of use limitation, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Dependent claims 3 – 15 add further limitations to the mathematical calculations performed by the identified abstract idea, but do not add additional elements that could be considered individually or as an ordered combination with the elements of claim 2 to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carkner et al., US 2006/0037392 (hereinafter 'Carkner') in view of Mimeault et al., US 2012/0307065 (hereinafter 'Mimeault').

Regarding claim 2: Carkner teaches a method for operating a processing system to determine a first property of a well, optionally a depth of the well ([0013, Fig 6]: discloses a “method for measuring the level of water in ground water wells”), comprising: 

identifying, by the processing system from the acoustic reflection information, for each of the multiple frequencies, a frequency set of one or more return readings, wherein each return reading includes information representative of a time of flight (TOF) and attenuation with respect to an associated acoustic pulse applied to the well ([0043, 0045]: discloses acquiring a series of reflected pulses resulting from each transmitted pulse, where each of the reflected pulses has a respective amplitude. The reflection data is used to calculate a time-of-flight for each reflected pulse associated with an emitted frequency pulse);
identifying, by the processing system from the frequency sets of return readings, TOF clusters of the return readings, wherein the return readings of the TOF clusters may be characteristic of the first property of the well; ([0045, 0046]: discloses calculating an average of the set of time-of-flight measurements, which the Examiner interprets the set of reading received for each transmitted frequency as equivalent to a cluster, and using that value to determine the depth of the well).


determining, by the processing system, a confidence measure for each TOF cluster of each frequency set, wherein the confidence measure is a measure of whether the return readings of the TOF cluster are characteristic of the first property of the well.

Mimeault teaches a method that uses pulses of light at different frequencies to determine the distance of an object from an emitter to a vehicle ([0075, 0131, Fig 3]) that includes 
determining a confidence measure for each TOF cluster of each frequency set, wherein the confidence measure is a measure of whether the return readings of the TOF cluster are characteristic of the first property of the well ([0131, Fig 12]: discloses creating a set of groups of the echo signals based on the distance calculated for each received echo, and then calculating the confidence that a group is reliable using the number of echoes assigned to each group in combination with the amplitude of the echoes. The Examiner interprets the distance from an emitter to a vehicle as equivalent to the distance from an emitter to the water level in a well, as both measure distance).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Carkner in view of Mimeault to enable determining if enough data has been received, with a significant enough signal level, to determine that the measured depth has been accurately determined.

claim 3: Carkner in view of Mimeault teaches the method of claim 2, as discussed above.
Carker is silent with respect to 
ranking the TOF clusters based on the determined confidence measures.

Mimeault teaches a method that uses pulses of light at different frequencies to determine the distance of an object from an emitter to a vehicle ([0075, 0131, Fig 3]) that includes 
ranking the TOF clusters based on the determined confidence measures ([0131]: discloses assigning an acquired echo signal to one of multiple possible clusters or creating a new cluster, which the Examiner interprets as assigning a measure of agreement, or rank, between the echo and any of the potential clusters).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Carkner in view of Mimeault to enable determining if enough data has been received, with a significant enough signal level, to determine that the measured depth has been accurately determined.

Regarding claim 9: Carkner in view of Mimeault teaches the method of claim 2, as discussed above, wherein: 
receiving the acoustic reflection information includes receiving acoustic reflection information representative of echos in response to a plurality of [time limited sine wave] pulses having multiple frequencies ([0034, 0045 – 0047, Fig 1, Fig 3]: discloses a sonic 

Carkner is silent with respect to  
determining the confidence measure for each TOF cluster includes determining the confidence measure based on the [time limited sine wave] pulses.

Mimeault teaches a method that uses pulses of light at different frequencies to determine the distance of an object from an emitter to a vehicle ([0075, 0131, Fig 3]) that includes 
determining the confidence measure for each TOF cluster includes determining the confidence measure based on the [time limited sine wave] pulses ([0131, Fig 12]: discloses creating a set of groups of the echo signals based on the distance calculated for each received echo, and then calculating the confidence that a group is reliable using the number of echoes assigned to each group in combination with the amplitude of the echoes. The Examiner interprets the distance from an emitter to a vehicle as equivalent to the distance from an emitter to the water level in a well, as both measure distance).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Carkner in view of Mimeault to .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carkner in view of Mimeault in view of Buck et al., US 2010/0150364 (hereinafter 'Buck’).
Regarding claim 4: Carkner in view of Mimeault teaches the method of claim 2, as discussed above.
Carkner in view of Mimeault is silent with respect to further comprising: 
determining a plurality of confidence measures for each TOF cluster, wherein each of the confidence measures is determined by a different methodology; and
determining a composite confidence measure for each TOF cluster based on the plurality of confidence measures. . 
Buck teaches a method of determining how much to compensate a sound signal that has been delayed, in order to perform echo cancellation ([0020, 0064, 0065]), which includes 
determining a plurality of confidence measures, wherein each of the confidence measures is determined by a different methodology ([0047, 0049, 0051]: disclose calculating confidence measures using a signal-to-noise ratio, a difference between time estimates, or a sum of deviations of previous estimates); and
determining a composite confidence measure based on the plurality of confidence measures ([0092 – 009102] discusses calculating a confidence measure 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Carkner in view of Mimeault in view of Buck to allow for the combination of multiple techniques for determining how well the measurements of the TOF clusters reflect the actual depth of the well.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carkner in view of Mimeault in view of Buck in view of Heizmann et al., US 2010/0128246 (hereinafter 'Heizmann').

Regarding claim 5: Carkner in view of Mimeault in view of Buck teaches the method of claim 4, as discussed above, wherein determining the plurality of confidence measures for each TOF cluster includes determining confidence measures by one or more methods from the group including: 
(1) determining a proximity of the return readings of the TOF cluster to a centroid of the TOF cluster; 
(2) determining a proximity of the TOF cluster to an expected attenuation schedule, or 
(3) determining whether the cluster is an echo of another of the clusters.


determining a proximity of the return readings of the TOF cluster to a centroid of the TOF cluster ([0083, 0084]: disclose determining a center of mass (or “centroid”) of a series of measured transmission times as part of determining the distance between a transmitter 12 and an object 14).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Carkner in view of Mimeault in view of Buck in view of Heizmann to enable determining a confidence level in the measurements of the well based on a geometric centroid measurement based on the time-of-flight and power intensity data, using “a cost-effective system with very high measuring precision ([0011])”. 

Regarding claim 6: Carkner in view of Mimeault in view of Buck in view of Heizmann teaches the method of claim 5, as discussed above, wherein receiving the acoustic reflection information includes receiving acoustic reflection information representative of echos in response to a plurality of [time limited sine wave] pulses having multiple frequencies (Carkner: [0034, 0045 – 0047, Fig 1, Fig 3]: discloses a sonic emitter/receiver 40 that generates sonic pulses at multiple frequencies, starting at a first frequency “f1” and then at a second frequency “f2”, then optionally at a third or more frequencies.  The acoustic data is acquired by sonic pulse receiver 308, and the information is provided to a microprocessor 312.).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carkner in view of Mimeault in view of Buck in view of Heizmann in view of Singer et al., US 2014/0009302 (hereinafter 'Singer').

Regarding claim 7: Carkner in view of Mimeault in view of Buck in view of Heizmann teaches the method of claim 6, as discussed above.
Carkner in view of Mimeault in view of Buck in view of Heizmann is silent with respect to  
receiving the acoustic reflection information includes receiving acoustic reflection information representative of echos in response to a plurality of continuous wave scanned frequency pulses; and
the method further comprises: 
	identifying, by the processing system, continuous wave return readings, including resonance values of the continuous wave return readings, wherein the continuous wave return readings may be characteristic of the first property of the well; and 
	determining, by the processing system, a confidence measure for the continuous wave return readings based on the resonance values, wherein the confidence measure for the continuous wave return readings is a measure of whether the continuous wave return readings are characteristic of the first property of the well.


receiving the acoustic reflection information includes receiving acoustic reflection information representative of echos in response to a plurality of continuous wave scanned frequency pulses ([0035]: discloses a signal generator 102 that creates a single pulse of a sine wave, monitors for a plurality of echoes of different amplitudes, then generates sine wave pulses at different frequencies selected to match the time delay of each echo received due to the first pulse); and
the method further comprises:
		identifying, by the processing system, continuous wave return readings, including resonance values of the continuous wave return readings, wherein the continuous wave return readings may be characteristic of the first property of the well ([0035]: discloses changing the timing of generating pulses until a gain in signal amplitude indicating a resonance condition is observed); and 
	determining, by the processing system,  a confidence measure for the continuous wave return readings based on the resonance values, wherein the confidence measure for the continuous wave return readings is a measure of whether the continuous wave return readings are characteristic of the first property of the well ([0036]: discloses determining whether or not a particular frequency is a false positive reading by testing a 180 degree phase shifted version of the sound pulse, where the result of a successful test increases the confidence that the well depth has been correctly identified.



Regarding claim 8: Carkner in view of Mimeault in view of Buck in view of Heizmann in view of Singer teaches the method of claim 7, as discussed above.

Carkner in view of Mimeault in view of Buck in view of Heizmann is silent with respect to further comprising:
evaluating the composite confidence measure based on the confidence measure for the continuous wave return reading.

Singer teaches a “well head water level sensing system that allows continuous monitoring of water level in a residential well ([0016])” that includes determining whether or not a particular frequency is a false positive reading by testing a 180 degree phase shifted version of the sound pulse, where the result of a successful test increases the confidence that the well depth has been correctly identified ([0036]).

.


Claims 10, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carkner in view of Mimeault in view of Singer.

Regarding claim 10: Carkner in view of Mimeault teaches the method of claim 9, as discussed above.
Carkner in view of Mimeault is silent with respect to wherein: 
receiving the acoustic reflection information includes receiving acoustic reflection information representative of echos in response to a plurality of continuous wave scanned frequency pulses; and
the method further comprises identifying, by the processing system, continuous wave return readings, including resonance values of the continuous wave return readings, wherein the continuous wave return readings may be characteristic of the first property of the well. 

Singer teaches a “well head water level sensing system that allows continuous monitoring of water level in a residential well ([0016])” that includes 

the method further comprises identifying, by the processing system, continuous wave return readings, including resonance values of the continuous wave return readings, wherein the continuous wave return readings may be characteristic of the first property of the well ([0035]: discloses changing the timing of generating pulses until a gain in signal amplitude indicating a resonance condition is observed).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Carkner in view of Mimeault in view of Singer to validate the calculated depth of the well using a known technique for determining the depth of the well using resonance frequencies that oscillate based on the longest period signal that generates a feedback response in the well. 

Regarding claim 11: Carkner in view of Mimeault in view of Singer teaches the method of claim 9, as discussed above.
Carkner in view of Mimeault is silent with respect to wherein the method further includes: 

determining a composite confidence value based on the confidence measures of the TOF clusters and the confidence measure for the continuous wave return readings.

Singer teaches a “well head water level sensing system that allows continuous monitoring of water level in a residential well ([0016])” that includes 
determining a confidence measure for the continuous wave return readings based on the resonance values, wherein the confidence measure for the continuous wave return readings is a measure of whether the continuous wave return readings are characteristic of the first property of the well ([0036]: discloses determining whether or not a particular frequency is a false positive reading by testing a 180 degree phase shifted version of the sound pulse, where the result of a successful test increases the confidence that the well depth has been correctly identified.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Carkner in view of Mimeault in view of Singer to validate the calculated depth of the well by testing the candidate resonance frequencies, which will increase the confidence level in the result of the measurement.

claim 15: Carkner in view of Mimeault teaches the method of claim 2, as discussed above.
Carkner in view of Mimeault is silent with respect to further comprising: 
 repeating the method over time; and 
determining, by the computer, a dynamic response of the well.

Singer teaches a “well head water level sensing system that allows continuous monitoring of water level in a residential well ([0016])” that includes 
repeating the method over time ([0017, 0040]: discloses monitoring of the well over a period of time to detect how the water level changes); and 
determining, by the computer, a dynamic response of the well ([0042]: discusses creating a graph to display the change in water level over time). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Carkner in view of Mimeault in view of Singer to enable a user to see how the water level in their well changes over a period of days, months, or years. 


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carkner in view of Mimeault in view of Heizmann.

claim 12: Carkner in view of Mimeault teaches the method of claim 9, as discussed above.
Carkner in view of Mimeault is silent with respect to wherein determining the confidence measure includes determining a confidence measure by one or more methods from the group including: 
(1) determining a proximity of the return readings of the TOF cluster to a centroid of the TOF cluster; 
(2) determining a proximity of the TOF cluster to an expected attenuation schedule, or 
(3) determining whether the cluster is an echo of another of the clusters.

Heizmann teaches a method of measuring distances using an optoelectronic sensor ([Abstract]) that includes 
determining a proximity of the return readings of the TOF cluster to a centroid of the TOF cluster ([0083, 0084]: disclose determining a center of mass (or “centroid”) of a series of measured transmission times as part of determining the distance between a transmitter 12 and an object 14).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Carkner in view of Mimeault in view of Heizmann to enable determining a confidence level in the measurements of the well based on a geometric centroid measurement based on the time-of-flight and power 

Regarding claim 13: Carkner in view of Mimeault teaches the method of claim 2, as discussed above, wherein determining a confidence measure includes determining a confidence measure by one or more methods from the group including: 
(1) determining a proximity of the return readings of the TOF cluster to a centroid of the TOF cluster; 
(2) determining a proximity of the TOF cluster to an expected attenuation schedule, or 
(3) determining whether the cluster is an echo of another of the clusters.

Heizmann teaches a method of measuring distances using an optoelectronic sensor ([Abstract]) that includes 
determining a proximity of the return readings of the TOF cluster to a centroid of the TOF cluster ([0083, 0084]: disclose determining a center of mass (or “centroid”) of a series of measured transmission times as part of determining the distance between a transmitter 12 and an object 14).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Carkner in view of Mimeault in view of Heizmann to enable determining a confidence level in the measurements of the well based on a geometric centroid measurement based on the time-of-flight and power . 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carkner in view of Mimeault in view of Logue et al., US 6116080 (hereinafter 'Logue').

Regarding claim 14: Carkner in view of Mimeault teaches the method of claim 2, as discussed above.
Carkner in view of Mimeault is silent with respect to operating the processing system to determine a second property of the well, optionally a gas composition in the well, comprising identifying TOF differences between return readings having different frequencies in a TOF cluster.

Logue teaches a method for determining properties of a gas mixture ([col 8, lines 8 – 16]) that includes 
determining a gas composition in the well, comprising identifying TOF differences between return readings having different frequencies ([Col 9, lines 25 – 30]: discloses calculating the concentration of one or more components of a mixture of two gases, or a an absolute or relative mass or volume flow, from acoustical measurements).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Carkner in view of Mimeault in 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862